Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-11, 13-18, and 20 allowed.
The following is an examiner’s statement of reasons for allowance: 
No reference or combination of references were uncovered that would anticipate or obviate the claimed taking an action on workload including leaving the workload running based on a scheduling primitive that disables migrating the workload during load balancing and moving a second workload to a second host, as recited in the independent claims as a whole.
Herbert (US 2019/0179659) discloses a hardware platform that provides memory for virtual machines (abstract).  An emulator coordinates transfer of state data from a current location to a different location (Id.).  Live migrations for all types of virtual machines may not be possible based on features disabling an ability to migrate (¶ 5).
Antony (US 10,579,403) discloses techniques for placing containers based on container policies (abstract).  A cloud director may disable migration to maintain a VM in a desired state (abstract).  A VM in which a container has been placed is disabled from migrating to maintain the container in the VM that meets container placement policies (col. 13:43-52).
However, none of the discovered references anticipate or obviate the claimed taking an action on workload including leaving the workload running based on a scheduling primitive that disables migrating the workload during load balancing and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JACOB D DASCOMB/Primary Examiner, Art Unit 2199